Exhibit 10.5
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”), dated as of October 31, 2007
(“Effective Date”), is entered into by John R. Kline (“Employee”) and National
Education Loan Network, Inc. or its designated affiliated company (“Company”).
WHEREAS, the Company desires to employ Employee in the capacity and on the terms
and conditions set forth herein, and Employee is willing to be so employed.
THEREFORE, in consideration of the mutual promises, covenants and conditions
hereinafter set forth, Employee and the Company agree as follows:
1. TERM.
1.1. The “Initial Term” of this Agreement shall be a four (4) year period which
shall commence on the Effective Date and shall terminate on the fourth
anniversary thereof. Following the Initial Term this Agreement may be extended
for additional periods and on such terms as determined by mutual agreement of
the parties (each, a “Renewal Term”).
2. DUTIES AND RESPONSIBILITIES.
2.1. Employee shall be employed as the chief executive in charge a division
and/or a subsidiary of the Company which provides products and services related
to online recruiting, enrollment and education (the “Online Business”). In this
capacity, he shall be responsible for such duties and responsibilities as the
Company may assign to him from time to time.
2.2. Employee shall participate as a member of the advisory board or committee
of the Company’s enrollment lead generation businesses, CUnet and Peterson’s,
and will be a member of the Company’s Strategic Coordination and Communications
Team.
2.3. During the Initial Term and any Renewal Term, Employee shall devote his
full time and efforts to the Company, consistent with Company policies and
procedures.
2.4. Employee and Company shall enter into one or more separate agreements
providing for partial ownership by Employee and the employees working for him
(the “Online Team”), in subsidiaries or affiliates of Company utilized in the
pursuit of opportunities by the Online Business. Under the terms of such
agreements, the Online Team shall be entitled to purchase up to twenty percent
(20%) of the Company’s ownership of such ventures, subject to a maximum of ten
percent (10%) of the total equity in such ventures. For clarity, if the Company
owns thirty percent (30%) of the venture, the Online Team may purchase up to six
percent (6%) of the total [.20 x .30 = .06], but if the Company owns sixty
percent of the venture, the Online Team may purchase only ten percent (10%) of
the total, not twenty percent (20%) of the Company’s ownership, which would
exceed ten percent (10%) of the total.
3. COMPENSATION AND BENEFITS.
3.1. Base Salary. Employee shall receive an annual base salary of three hundred
sixty four thousand dollars ($364,000) (“Salary”), less all required
withholding, payable in accordance with the Company’s normal payroll procedures
as the same may change from time to time. The Salary shall be reviewed by the
Company from time to time and adjusted as determined by the Company in its
discretion.

 





--------------------------------------------------------------------------------



 



3.2. Incentive Opportunity.
(a) Employee Incentive Opportunity. Subject to Employee’s satisfaction of the
terms of this Agreement, and his continued employment by the Company, Employee
shall receive an annual incentive bonus in the amounts set forth in the table
below for each year of this Agreement (“Incentive Opportunity”). The Incentive
Opportunity for each year will be paid on or before March 15 of the following
year.

      Year   Incentive
2007
  $43,750
2008
  $266,254 + $175,000 = $441,254
2009
  $279,566
2010
  $293,545
2011
  $308,220

(b) Team Incentive Opportunity. In addition to the amounts to be paid to
Employee in Section 3.2(a), the Online Team shall have an opportunity, based
upon the level of their performance as determined by the Company, to earn an
annual incentive equal to ten percent (10%) of the net income before taxes of
the Online Business, to be divided among the Online Team, at Employee’s
discretion. At Employee’s election, this incentive may be paid to the Online
Team in either cash or in shares of Class A Common Stock of Nelnet, Inc.
(“Stock”), or in a combination of cash and Stock, and will be paid, if at all,
on or before March 15 of the following year. All amounts elected to be paid in
Stock will be increased by 25% (the “Kicker”). For clarity, if the incentive
opportunity is $100,000 and Employee elects to have $60,000 paid in Stock and
$40,000 in cash, the amount of Stock paid will be $75,000 (125% of $60,000) and
the amount of cash will be $40,000. The portion of the original incentive amount
paid in Stock will be paid in shares of Stock vesting immediately, but
restricted from sale for one year following the payment date, and the Kicker
will be paid in shares of Stock vesting over three years, one-third on each
anniversary date of the original award.
The Company will also consider additional incentive opportunities for the Online
Team in connection with such group’s potential future involvement in the
Company’s lead generation businesses including CUnet and Peterson’s.
3.3. Benefits. Employee shall be eligible to participate in such benefit
programs as the Company makes available for its employees.
3.4. Restricted Stock Grant. Employee shall receive a grant of 3,750 restricted
shares of Class A Common Stock of Nelnet, Inc., vesting over a ten year period
and subject to the terms of a separate Restricted Stock Agreement to be executed
by Employee and Nelnet, Inc.
4. TERMINATION.
4.1. For Cause. The Company may terminate this Agreement at any time for Cause.
For purposes of this Agreement, “Cause” is defined as:

  (a)  
the willful engaging by the Employee in conduct that is materially injurious to
or contrary to the best interests of the Company, monetarily or otherwise;



 

2



--------------------------------------------------------------------------------



 



  (b)  
the willful failure by the Employee to perform such duties as may be delegated
or assigned by, or to follow the directive or instructions of the Company, or of
the management of the Company in accordance with the terms of this Agreement and
consistent with Employee’s role;
    (c)  
material violation of any Company policy; or
    (d)  
the Employee’s conviction of, or plea of no contest to, a felony or any crime
involving moral turpitude.

4.2. Good Reason. The Employee may terminate this Agreement at any time with
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without Employee’s written consent, of any one of the following:

  (a)  
Breach by the Company of its obligations under Section 3 of this Agreement;
    (b)  
A material reduction in Salary, Incentive Opportunity or benefits enjoyed by the
Employee;
    (c)  
A material reduction in the Employee’s authority, duty or responsibilities,
other than for Cause.

4.3 Without Cause. The Company may terminate this Agreement without Cause upon
thirty (30) days written notice to Employee.
4.4. Voluntary Resignation. Employee may terminate this Agreement without Good
Reason upon thirty (30) days written notice to the Company.
4.5 Severance.

  (a)  
If the Employee’s employment with Company is terminated under Sections 4.2 or
4.3 above prior to November 1, 2010, the Company shall pay the Employee
severance in an amount which is the greater of (i) two times Employee’s Salary;
or (ii) $650,000, retention of which shall be subject to the Employee’s
agreement to and compliance with the provisions of Section 5 below for a period
of one year following the date of Employee’s termination.
    (b)  
If the Employee’s employment with Company is terminated under Sections 4.2 or
4.3 above on or after November 1, 2010 and before the end of the Initial Term or
any Renewal Term of this Agreement, the Company shall pay the Employee severance
in an amount which is the greater of (i) Employee’s Salary; or (ii) $350,000,
retention of which shall be subject to the Employee’s agreement to and
compliance with the provisions of Section 5 below for a period of one year
following the date of Employee’s termination.
    (c)  
Any severance amount to be paid hereunder shall be paid in accordance with other
provisions of the Company’s severance policy, provided, however, all severance
amounts shall be paid on or before the date which is two and one-half months
after the end of the tax year in which the termination of employment occurs.
    (d)  
Other than wages due under applicable state law, no other amounts shall be
payable to Employee upon termination of his employment.

 

3



--------------------------------------------------------------------------------



 



5. RESTRICTIVE COVENANTS AND TRADE SECRETS.
5.1 Restrictive Covenant. In consideration of this Agreement, Employee agrees
that in order to protect the Company’s trade secrets and other intellectual
property, during and for a period of twelve (12) months following the
termination for any reason of his employment or any consulting relationship with
the Company (as applicable, the “Restricted Period”), he will not engage, either
directly or indirectly, (i) in selling products and services substantially
similar to those sold by those portions of the business of the Company and the
Company’s related or affiliated entities in which or with which Employee was
directly involved during his employment to, or soliciting with respect to the
sale of any such products and services, any Person with whom he had contact
while selling or attempting to sell services on behalf of the Company or its
affiliates, or (ii) in owning, managing, operating, joining, controlling, being
employed or retained as a consultant or independent contractor on behalf of, or
participating in any manner in the ownership, management, operation or control
of or to be connected in any manner with any Person, firm, corporation, company
(other than the Company or its affiliates), partnership, joint venture or the
like which in any way, directly or indirectly, is engaged in any activity which
is directly or indirectly competitive with the products and services
substantially similar to those offered by those portions of the business of the
Company or its affiliates in which or with which Employee was directly involved
during his employment in any geographic area in which the Company competes. The
Restricted Period shall be extended to add (a) any period of time in which
Employee is or was engaged in activities constituting a breach of this
Section 5.1 and (b) any period of time required to litigate activities of
Employee constituting a breach of this Section 5.1. The parties understand and
agree that a breach hereof will cause irreparable injury to the Company or its
affiliates, that monetary damage would not provide an adequate remedy for such
breach and therefore the Company may elect to have this Section 5.1 specifically
enforced by any court having equity jurisdiction. In the event Employee fails,
in any manner, to observe the requirements of this Section 5.1, the Company
shall be entitled to enforce such provisions against Employee, through any
remedies provided by Law, including but not limited to injunctive relief and
pursue such other remedies for relief which may be available pursuant to Law or
this Agreement. During the Restricted Period, Employee may not without the prior
written consent of the Company or applicable affiliate directly or indirectly
solicit for hire or hire any employee of Company or its affiliates, unless such
employee has not been employed by the Company or any of its affiliates for more
than two (2) years from the date of such hire. Employee acknowledges and agrees
that the foregoing restrictions are reasonable and enforceable against him.
5.2 Trade Secrets. Employee understands and agrees that all names or identities
of customers, sales materials, pricing information, software programs, customer
agreements, marketing plans and other information furnished or made available to
Employee or to which Employee has access are confidential trade secrets (to the
extent that such information would constitute trade secrets under applicable
Law) of the Company or its affiliates. Employee shall not, during or after the
term of this Agreement, disclose or use such information in any manner or for
any reason or purpose whatsoever, other than the purpose of promoting the
Company’s or its affiliates’ business. After the term of this Agreement,
information which is generally known by the public as a result other than
disclosure by Employee, or which Employee possessed prior to employment, shall
not be subject to this paragraph 5.2.
6. MISCELLANEOUS.
6.1 Governing Law. This Agreement shall be governed, interpreted and construed
under the laws of the State of Nebraska without regard to its conflict of law
principles.
6.2 Assignment. The rights and obligations of the parties hereto under this
Agreement may not be assigned in whole or in part without the prior written
consent of the other party hereto provided, however, that the Company may assign
this Agreement in whole or in part to any of its affiliates. This Agreement
shall be binding upon and inure to the benefit of the parties hereto, and their
successors and permitted assigns.

 

4



--------------------------------------------------------------------------------



 



6.3 Modifications. This Agreement may be modified or otherwise amended only if
such modification or amendment is in writing and signed by both parties.
6.4 Notices. All notices and other communications under this Agreement shall be
deemed to have been duly given if delivered or mailed by regular United States
mail, sufficient postage pre-paid, addressed as follows:
If to the Company:
c/o Nelnet, Inc.
Attention: Todd M. Eicher, Executive Director
121 S. 13th Street, Ste. 201
Lincoln, Nebraska 68508
Telephone: 402/458 2740
Facsimile: 402/458-2294
and if to Employee:
John R. Kline
4197 East Meadowview Drive
Gilbert, AZ 85298
Telephone:
Facsimile:
or to any such address as either party may direct in writing delivered to the
other party as set forth herein.
6.5 Counterparts. This Agreement may be executed in counterparts which shall
constitute one instrument when taken together.
[SIGNATURES ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------



 



HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT AS OF THE EFFECTIVE DATE.

                  National Education Loan Network, Inc., Employer    
 
           
/s/ John R. Kline, 10/31/07
 
John R. Kline, Employee
  By:   /s/ Todd M. Eicher
 
Title: Executive Director    

 

6